Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 1 of 32




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 9:19-cv-81636-ROSENBERG/REINHART


   THE HIGHLAND CONSULTING
   GROUP, INC.,

            Plaintiff,

   v.

   JESUS FELIX MINJARES SOULE,

            Defendant.
                                           /

                            ORDER DENYING SUMMARY JUDGMENT

            This matter comes before the Court on Plaintiff’s Motion for Summary Judgment [DE 125]

   and upon Defendant’s Amended Motion for Final Summary Judgment [DE 167]. The Motions

   have been fully briefed and are ripe for the Court’s review. The Court has considered the parties’

   briefing and the record and is otherwise fully advised in the premises. For the reasons set forth

   below, the Motions are DENIED.

            This case is about an employee who signed a restrictive covenant as part of his employment

   and resigned several years later. His former employer maintains that he subsequently breached

   several provisions of the restrictive covenant. He maintains that his former employer breached his

   employment agreement by failing to pay his salary and bonuses, thereby discharging his obligation

   to comply with the restrictive covenant. Both parties seek summary judgment, however the Court

   concludes that genuine issues of material fact preclude granting summary judgment for either

   party.
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 2 of 32




                                      I.        FACTUAL BACKGROUND 1

            Plaintiff Highland Consulting Group, Inc. is a global business consulting firm that James

   Kerridge founded in the early 1990’s. One industry in which Plaintiff provides consulting services

   is the mining industry. Gregory Peacock led Plaintiff’s mining division for a period of time until

   he resigned on September 20, 2019. On or around September 25, 2019, Peacock founded Surge

   Performance Group (“SPG”), a consulting firm that also provided services in the mining industry.

            Defendant Jesus Felix Minjares Soule began working for Plaintiff in 2011. He worked

   under Peacock in Plaintiff’s mining division for a period of time. Defendant’s compensation

   consisted of a salary and reimbursement of out-of-pocket expenses, both of which were to be paid

   on a bi-weekly basis. In 2014, he became eligible to participate in Plaintiff’s “Discretionary

   Project Bonus” Program. Defendant’s “employment package” contained a Non-Disclosure,

   Non-Solicitation, and Compliance Agreement (“the Agreement”), which he signed.                                      The

   Agreement included the following provisions:




   1
    Because the facts relevant to the instant Motions are detailed and, in large part, disputed, the Court sets forth only a
   basic factual background here. Additional facts are discussed as necessary as part of the Court’s analysis below.
                                                              2
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 3 of 32




                                        3
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 4 of 32




          Defendant resigned his employment with Plaintiff effective September 25, 2019.

                              II.    PROCEDURAL BACKGROUND

          In December 2019, Plaintiff filed the Complaint in this matter together with an application

   for a temporary restraining order and a preliminary injunction. DE 1. Plaintiff brings three counts

   in the Complaint. Count 1 is for violation of the Defend Trade Secrets Act (“DTSA”), 18 U.S.C.

   § 1836(b)(1), and seeks a permanent injunction of Defendant’s use of Plaintiff’s trade secrets or,

   alternatively, an award of damages. Count 2 is for breach of the Agreement and seeks a permanent

   injunction of Defendant’s use of Plaintiff’s confidential information and for Defendant’s return of

   the confidential information. Count 2 is premised on breaches of Paragraphs 1.A, 1.B, and 1.C of

                                                   4
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 5 of 32




   the Agreement. Count 3 is for breach of the Agreement and seeks an award of damages. Count 3

   is premised on breaches of Paragraphs 2.A and 2.B of the Agreement. 2

              Defendant brings a counterclaim for breach of contract and seeks an award of damages.

   DE 135. The counterclaim is premised on a breach of Defendant’s employment agreement by

   failing to pay him earned bonuses.

              The Court denied Plaintiff’s request for a temporary restraining order and held an

   evidentiary hearing on the request for a preliminary injunction on February 19, 2020. DE 15;

   DE 56. Following that hearing, the Court issued an order granting in part and denying in part the

   request for a preliminary injunction. DE 60. The Court determined that Plaintiff had established

   a substantial likelihood of success on the claims that Defendant breached Paragraphs 1.C and 2.B

   of the Agreement. The Court therefore issued a preliminary injunction (1) requiring Defendant to

   immediately return to Plaintiff or Plaintiff’s clients all of their materials and information and any

   copies thereof, and (2) prohibiting Defendant, for a period of 12 months following the termination

   of his employment, from rending professional consulting services for any client of Plaintiff for

   which he performed any services during any part of the year immediately preceding the termination

   of his employment. The Court determined that Plaintiff did not establish a substantial likelihood

   of success on the claims that Defendant violated the DTSA and breached Paragraphs 1.A, 1.B, and

   2.A of the Agreement.

              The parties thereafter proceeded through discovery, and each party now moves for

   summary judgment. Plaintiff seeks final summary judgment and a permanent injunction on Counts

   1 and 2, summary judgment as to liability on Count 3, and summary judgment against Defendant



   2
       Plaintiff has not premised a claim on a breach of Paragraph 2.C of the Agreement.
                                                              5
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 6 of 32




   on his counterclaim. In addition, Plaintiff asks for a six-month extension of the preliminary

   injunction. Defendant seeks summary judgment against Plaintiff on Counts 1, 2, and 3 and seeks

   summary judgment as to liability on his counterclaim.

                           III.    SUMMARY JUDGMENT STANDARD

          Summary judgment is appropriate when the movant shows that there is no genuine dispute

   as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

   56(a). “A factual dispute is ‘material’ if it would affect the outcome of the suit under the governing

   law, and ‘genuine’ if a reasonable trier of fact court return judgment for the non-moving party.”

   Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008).

   A court ruling on a summary judgment motion views the evidence in the light most favorable to

   the non-moving party and draws all reasonable inferences in that party’s favor. Furcron v. Mail

   Ctrs. Plus, LLC, 843 F.3d 1295, 1304 (11th Cir. 2016). The court does not weigh conflicting

   evidence or make credibility determinations. Id. Upon discovery of a genuine dispute of material

   fact, the court must deny summary judgment and proceed to trial. Jones v. UPS Ground Freight,

   683 F.3d 1283, 1292 (11th Cir. 2012).

          If the movant shows that there is no genuine dispute as to a material fact, the burden shifts

   to the non-moving party to come forward with specific facts showing that there is a genuine issue

   for trial. Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018). The non-moving party

   does not satisfy this burden “if the rebuttal evidence is merely colorable, or is not significantly

   probative of a disputed fact.” Jones, 683 F.3d at 1292 (quotation marks omitted). “Conclusory

   allegations and speculation are insufficient to create a genuine issue of material fact.” Glasscox v.

   City of Argo, 903 F.3d 1207, 1213 (11th Cir. 2018). The non-moving party must “make a showing


                                                     6
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 7 of 32




   sufficient to establish the existence of an element essential to that party’s case, and on which that

   party will bear the burden of proof at trial.” Jones, 683 F.3d at 1292 (quotation marks omitted).

                                           IV.    ANALYSIS

   I. Count 1: Violation of the DTSA

           Plaintiff premises Count 1 on Defendant’s alleged violation of the DTSA. An owner of a

   trade secret used in interstate or foreign commerce that is misappropriated may bring a civil action

   under the DTSA for an injunction and damages. 18 U.S.C. § 1836(b)(1), (3). “Trade secret”

   means

           all forms and types of financial, business, scientific, technical, economic, or
           engineering information, including patterns, plans, compilations, program devices,
           formulas, designs, prototypes, methods, techniques, processes, procedures,
           programs, or codes, whether tangible or intangible, and whether or how stored,
           compiled,     or    memorialized     physically,     electronically,   graphically,
           photographically, or in writing if

                  (A) the owner thereof has taken reasonable measures to keep such
           information secret; and

                   (B) the information derives independent economic value, actual or
           potential, from not being generally known to, and not being readily ascertainable
           through proper means by, another person who can obtain economic value from the
           disclosure or use of the information[.]

   Id. § 1839(3). The word “misappropriation” is defined to include

           disclosure or use of a trade secret of another without express or implied consent by
           a person who . . . at the time of disclosure or use, knew or had reason to know that
           the knowledge of the trade secret was . . . acquired under circumstances giving rise
           to a duty to maintain the secrecy of the trade secret or limit the use of the trade
           secret[.]

   Id. § 1839(5).




                                                    7
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 8 of 32




       A. A Trade Secret

           The parties dispute whether Plaintiff has identified any trade secret that Defendant

   allegedly misappropriated. Whether something is a trade secret is a question that is typically for

   the fact finder to resolve after a full presentation of the evidence. Compulife Software Inc. v.

   Newman, 959 F.3d 1288, 1311 (11th Cir. 2020); see also Lear Siegler, Inc. v. Ark-Ell Springs,

   Inc., 569 F.2d 286, 288 (5th Cir. 1878) (“The term ‘trade secret’ is one of the most elusive and

   difficult concepts in the law to define.”).

           To support its position that it has identified trade secrets that are at issue in this litigation,

   Plaintiff cites two declarations of Brian Saville, Plaintiff’s Chief Financial Officer. See DE 124-3;

   DE 124-32. In the first declaration, Saville states that, during the course of this litigation,

   Defendant returned to Plaintiff USB drives containing Plaintiff’s data—data that Defendant must

   have used to continue a project with one of Plaintiff’s former clients after he resigned from his

   employment. DE 124-3 ¶¶ 24-25, 30. Saville describes this data as “case studies done by

   [Plaintiff] for various mining jobs” and subfolders of information about clients and potential

   clients, including information for a project with Minera Saucito S.A. de C.V. (“Saucito”), a silver

   mine in Mexico, such as “information on [Plaintiff’s] contractors and the rates paid to the specific

   contractors.” Id. ¶¶ 4, 6, 26-29. In the second declaration, Saville states that the USB drives that

   Defendant returned also contained documentation of weekly work product for the Saucito project

   and a presentation about mining that was remarkably similar to one of Plaintiff’s mining

   presentations. 3 DE 124-32 ¶¶ 18-21.



   3
    Defendant disputes that Saville’s assertions are based on personal knowledge. See, e.g., DE 169 ¶¶ 105-06, 119-20.
   Saville states in the declarations that his assertions are based on personal knowledge. DE 124-3 ¶ 1; DE 124-32 ¶ 1.
   Whether Saville has knowledge to support his assertions is a matter for resolution at trial.
                                                            8
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 9 of 32




           Defendant argues that Saville’s declarations do not identify with any particularity

   information that meets the definition of a trade secret and that Plaintiff therefore has not shown

   that a triable issue exists as to whether Defendant used or disclosed a trade secret. Defendant is

   correct that Saville describes much of the data on the USB drives at a high level of generality.

   However, Saville does at minimum point to one piece of data with greater specificity when he

   asserts that the information on the USB drives identified Plaintiff’s contractors for the Saucito

   project and the rates paid to the contractors. Courts have stated that information similar as this

   may qualify as a trade secret. See, e.g., Hurry Fam. Revocable Tr. v. Frankel, No. 8:18-cv-2869,

   2019 WL 6311115, at *15 (M.D. Fla. Nov. 25, 2019) (citing caselaw standing for the proposition

   that the identities of suppliers and pricing information may be a trade secret); Marlite, Inc. v.

   Eckenrod, No. 09-22607-civ, 2011 WL 39130, at *5 (S.D. Fla. Jan. 5, 2011) (stating that “pricing

   information such as expenses, costs, profit margins, and run rates have been held to constitute trade

   secrets”), aff’d sub nom. Marlite, Inc. v. Am. Canas, 453 F. App’x 938 (11th Cir. 2012).

           Defendant maintains that, even if Plaintiff has identified a purported trade secret, any

   information specific to a client project was the client’s property, not Plaintiff’s property, and

   Plaintiff cannot premise a DTSA claim on information that is not its own. Specific to the Saucito

   project, Defendant cites to a contract between Saucito and HCG Advisors Mexico 4 to support his

   proposition that “any materials prepared as part of the service is owned by” Saucito. DE 166 ¶ 83;

   DE 166-19. Defendant’s argument is unpersuasive. First, the section of the Saucito contract that

   Defendant cites, titled “client information confidentiality,” does not support Defendant’s



   4
    Kerridge is an owner of not just Plaintiff, but also The Plaza Group, Inc., which in turn is an owner of several
   companies that include HCG Advisors Mexico. See DE 60 at 2. Plaintiff refers to HCG Advisors Mexico as an
   “affiliate” of Plaintiff. DE 124 ¶ 30.
                                                          9
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 10 of 32




   proposition; the section speaks of ownership only in terms of specifying that information Saucito

   does own should be kept confidential. See DE 166-19 at 6-7. Second, even if the Court were to

   accept Defendant’s proposition that “any materials prepared as part of” the Saucito project were

   Saucito’s property, it is unclear that information such as Plaintiff’s contractors and contractor pay

   rates would necessarily constitute “materials prepared” for the project. 5 In short, there is a genuine

   issue for trial as to whether any information that Defendant allegedly misappropriated qualifies as

   a trade secret.

       B. Reasonable Measures Taken to Keep the Information Confidential

            The parties next dispute whether Plaintiff took reasonable measures to keep its proprietary

   data confidential. Whether a party took reasonable steps to protect its confidential information is

   “a fact-intensive inquiry.” Balearia Caribbean Ltd. v. Calvo, No. 16-23300-civ, 2018 WL

   6261497, at *4 (S.D. Fla. Aug. 22, 2018). Plaintiff contends that it has employees and contractors

   sign confidentiality or nondisclosure agreements and keeps information in password-protected

   computer databanks, and Plaintiff cites evidence supporting its contention. See DE 57 at 11, 70,

   78-79. Defendant maintains that these practices are insufficient to constitute reasonable measures

   to keep information confidential as required for a DTSA claim.

            Defendant first argues that not all of Plaintiff’s employees are subject to confidentiality or

   nondisclosure agreements, pointing to Peacock as an example of one such employee. DE 166 ¶ 15;

   DE 57 at 194-95. However, even if Peacock or any other employee did not sign a confidentiality

   or nondisclosure agreement, the lack of such an agreement does not necessarily mean that he was



   5
    Defendant also cites other evidence to support a proposition that material prepared for a project with another client,
   Newmont Suriname, LLC, was that client’s property. DE 166 ¶ 81-82; DE 166-27; DE 57 at 54-55. However, it is
   not apparent from the briefing that any material related to this client is at issue in this litigation.
                                                            10
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 11 of 32




   free to share confidential information that he was privy to as a result of his employment. The law

   of at least some states provides otherwise. See, e.g., Lear Siegler, 569 F.2d at 288 (“The duty of

   an employee not to disclose trade secrets and other confidential material is implicit in the

   employment relationship.”); Avnet, Inc. v. Wyle Lab’ys, Inc., 437 S.E.2d 302, 304 (Ga. 1993)

   (“Even in the absence of an express agreement, it is an implied term of an employment contract

   that an employee will not divulge a trade secret learned by virtue of his employment to a competitor

   of his former employer.” (quotation marks omitted)); Lee v. Cercoa, Inc., 433 So. 2d 1, 2 (Fla. 4th

   Dist. Ct. App. 1983) (citing caselaw from various states for the proposition that, “Where an

   employee acquires, during the course of his employment, a special technique or process developed

   by his employer, the employee is under a duty, even in the absence of an express contractual

   provision, not to disclose such skills, techniques or processes in his new employment for his own

   or another’s benefit to the detriment of his previous employer.”). Courts have held that an

   employer’s failure to require every employee to sign a confidentiality or nondisclosure agreement

   does not preclude a finding that the employer took reasonable measures to keep information

   confidential. See, e.g., Balearia Caribbean, 2018 WL 6261497, at *5; Marlite, 2011 WL 39130,

   at *7.

            Defendant next asserts that not all of Plaintiff’s contractors are subject to valid

   confidentiality or nondisclosure agreements, citing Saville’s deposition testimony that he had been

   “informed . . . more or less” that Mexican courts do not enforce nondisclosure agreements. DE 166

   ¶ 16; DE 166-4 at 145-46. But the parties have not briefed for the Court: whether nondisclosure

   agreements are in fact unenforceable under Mexican law, whether any of Plaintiff’s contractors

   signed unenforceable agreements, whether any such contractors had access to any of the


                                                   11
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 12 of 32




   information that is at issue in this litigation, or whether, if so, that necessarily defeats a finding of

   reasonable measures to keep the information confidential. The Court cannot draw any conclusion

   based on Saville’s testimony that he was informed that Mexican courts do not enforce

   nondisclosure agreements.

           Defendant maintains that Plaintiff “did not implement any procedures, regulations, or

   rules” concerning employees’ and contractors’ access to Plaintiff’s password-protected computer

   databanks, such as a rule that only those with signed confidentiality or nondisclosure agreements

   could access the databanks. DE 166 ¶ 14; DE 57 at 169-70. As already explained, employees who

   had not signed such agreements may nevertheless have had an obligation to keep Plaintiff’s

   information confidential. And the fact that Plaintiff conceivably could have done more to protect

   the confidentiality of its information does not preclude a finding that it took reasonable measures

   to maintain confidentiality. See Se. Mech. Servs., Inc. v. Brody, No. 8:08-cv-1151, 2008 WL

   4613046, at *12 n.19 (M.D. Fla. Oct. 15, 2008) (“Defendants point out possible measures that

   [plaintiff] chose not to employ, such as labeling information as ‘confidential’ or ‘trade secret.’ The

   fact that [plaintiff] conceivably could have done more does not make what it did do

   unreasonable.”). Defendant further maintains that he kept Plaintiff’s data in a “personal Dropbox

   account,” but it is unclear what is meant when he refers to the account as “personal,” as he testified

   that Plaintiff paid to maintain the account and that it contained Plaintiff’s data for his, other

   employees’, and contractors’ use. See DE 166 ¶ 12; DE 166-10 at 25; DE 57 at 168-69.

           Finally, Defendant argues that Plaintiff has filed various documents on the public docket

   for this case that Plaintiff maintains contain trade secrets. Defendant asserts that Plaintiff’s failure

   to file these documents under seal demonstrates that Plaintiff does not take reasonable measures


                                                      12
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 13 of 32




   to keep its purported trade secrets confidential. But the Court can envision various reasons why

   information that Plaintiff previously sought to keep confidential need no longer be kept

   confidential. For example, the project to which the information pertained may have terminated,

   or an individual (such as Defendant, as Plaintiffs have alleged) may already have made the

   information known through misappropriation. In sum, the filings on the public docket do not

   preclude a finding that Plaintiff took reasonable measures to maintain confidentiality. The Court

   is unable to conclude as a matter of law that Plaintiff’s practices to keep its data confidential either

   were or were not reasonable. A genuine issue for trial exists on this element of a DTSA claim.

       C. Misappropriation

           The parties next dispute whether there is evidence that Defendant misappropriated any

   trade secret. As already explained, there is evidence that Defendant had some of Plaintiff’s

   information about the Saucito project after he resigned from his employment (as he returned it to

   Plaintiff on USB drives during the course of this litigation). It is undisputed that Defendant

   continued his work with Saucito after he resigned from his employment. Defendant maintains that

   he used only information that Saucito provided and general consulting practices to continue his

   work with Saucito. See DE 166 ¶ 63. A jury could believe Defendant. However, based on the

   evidence, a jury alternatively could find that Defendant took Plaintiff’s information, including

   information concerning Saucito, for the purpose of using it to continue his work with Saucito

   and/or other clients after he left Plaintiff’s employment, and that he did so use the information.

   See Chapman v. Am. Cyanamid Co., 861 F.2d 1515, 1518-19 (11th Cir. 1988) (“Where the

   circumstantial evidence and reasonable inferences drawn therefrom create a genuine issue of

   material fact for trial, summary judgment is improper.”).


                                                     13
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 14 of 32




          Defendant does not argue that, even if he used Plaintiff’s trade secrets, he (1) did so with

   Plaintiff’s consent, or (2) did not know or have reason to know that he had a duty to keep the trade

   secrets confidential. Therefore, the Court need not address those aspects of the definition of

   “misappropriation” further. See 18 U.S.C. § 1839(5) (defining “misappropriation” to include the

   “disclosure or use of a trade secret of another without express or implied consent by a person who

   . . . at the time of disclosure or use, knew or had reason to know that the knowledge of the trade

   secret was . . . acquired under circumstances giving rise to a duty to maintain the secrecy of the

   trade secret or limit the use of the trade secret”). There is a genuine issue for trial as to whether

   Defendant misappropriated Plaintiff’s trade secret. Summary judgment is inappropriate for either

   party on Count 1.

   II. Count 2: Breach of Contract (Injunction)

          Plaintiff premises Count 2 on Defendant’s alleged breaches of Paragraphs 1.A, 1.B, and

   1.C of the Agreement. The parties are in accord that, under the Agreement’s choice-of-law

   provision, Maryland law governs the Court’s construction of the Agreement.

      A. Paragraphs 1.A and 1.B of the Agreement

          The Court addresses Paragraphs 1.A. and 1B. of the Agreement together because both

   paragraphs involve the same subject matter: the use and distribution of Plaintiff’s information.

   Those paragraphs provide:




                                                    14
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 15 of 32




          The parties’ arguments as to whether there is a triable issue with respect to breach of these

   paragraphs are identical to their arguments on the DTSA claim: they dispute whether Defendant

   used, disclosed, or distributed Plaintiff’s trade secrets subsequent to resigning from his

   employment with Plaintiff. For the same reasons given above with respect to Count 1, there is a

   genuine issue for trial as to whether Defendant breached Paragraphs 1.A. and/or 1B. of the

   Agreement.

      B. Paragraph 1.C of the Agreement

          Paragraph 1.C of the Agreement provides:




          Plaintiff argues that Defendant did not, upon resigning from his employment, return all of

   Plaintiff’s information, as demonstrated by the fact that he returned information on USB drives



                                                   15
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 16 of 32




   only when asked to do so during the course of this litigation. Plaintiff disputes whether, to this

   day, Defendant has returned all of its information.

          In its preliminary injunction order, the Court concluded that no reasonable person would

   construe Paragraph 1.C as being satisfied when Defendant returned Plaintiff’s information only as

   part of discovery after this lawsuit, alleging a breach of the paragraph, was filed. DE 60 at 8;

   see Dennis v. Fire & Police Emps’. Ret. Sys., 890 A.2d 737, 747 (Md. 2006) (stating that a court

   interpreting a contract must “determine from the language of the agreement itself what a reasonable

   person in the position of the parties would have meant at the time it was effectuated” and that the

   “test of what is meant is not what the parties to the contract intended it to mean, but what a

   reasonable person in the position of the parties would have thought it meant” (quotation omitted)).

   Defendant does not now challenge the Court’s conclusion or provide any legal authority to dispute

   the conclusion. Defendant instead maintains that Plaintiff always had “access” to the same

   information that was on the USB drives. See DE 166 ¶¶ 67-68. But Paragraph 1.C does not merely

   require a former employee to assure that Plaintiff has access to its information; the plain language

   of the paragraph requires the former employee to return all original material and information and

   any copies thereof. See Dennis, 890 A.2d at 747 (“[W]hen that language of the contract is plain

   and unambiguous there is no room for construction, and a court must presume that the parties

   meant what they expressed.” (quotation omitted)). Defendant has provided no argument or legal

   authority demonstrating that his failure to return Plaintiff’s information prior to being required to

   do so as part of this litigation was not a breach of Paragraph 1.C of the Agreement.




                                                    16
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 17 of 32




      C. Defendant’s Defense: Plaintiff’s Breach of the Employment Agreement

          Defendant argues that the Agreement was one part of his employment agreement with

   Plaintiff. He contends that, even if there is evidence that he breached Paragraph 1.A, 1.B, and/or

   1.C of the Agreement, his obligation to comply with the Agreement was discharged when Plaintiff

   materially breached his employment agreement first. Thus, he asserts that he is entitled to

   summary judgment.

          As an initial matter, the Court must address which state’s law applies in evaluating this

   defense. Defendant asserts that, although Maryland law governs construction of the Agreement,

   Florida law governs the remainder of his employment agreement because the remainder of the

   agreement does not contain a choice-of-law provision and because the last act needed to complete

   the employment agreement (accepting employment) and his performance of the agreement

   occurred within his state of residence of Florida. DE 167 at 18-19; see OJ Com., LLC v. Ashley

   Furniture Indus., Inc., 359 F. Supp. 3d 1163, 1171-72 (S.D. Fla. 2018) (stating that, under Florida

   choice-of-law principles, “the law applied to questions regarding validity and substantive

   obligations of a contract is the law of the state in which the contract is made,” meaning the state

   “where the last act necessary to complete the contract is performed,” and that “[m]atters regarding

   performance of a contract . . . are governed by the law of the place where the contract is to be

   performed”), aff’d, 817 F. App’x 686 (11th Cir. 2020); see also Future Metals, LLC v. Ruggiero,

   No. 21-civ-60114, 2021 WL 1701568, at *14 (S.D. Fla. Apr. 13, 2021) (explaining that a “federal

   court exercising supplemental jurisdiction over state-law claims applies the choice-of-law rules of

   the state in which it sits”). Yet, despite his assertion that Florida law governs the employment

   agreement, Defendant relies on Maryland law to argue that Plaintiff materially breached the


                                                   17
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 18 of 32




   employment agreement. See DE 167 at 12. Plaintiff argues, without providing supporting

   authority, that Maryland law applies if Defendant’s employment agreement is intertwined with the

   Agreement. See DE 125 at 15. Given the parties’ position that the Court should apply Maryland

   law in evaluating whether Plaintiff breached the employment agreement, the Court proceeds under

   Maryland law. However, the Court’s conclusion on this issue would be the same even if Florida

   law were to apply.

            “[I]f an employer materially breaches an employment agreement that includes a restrictive

   covenant, its former employee’s non-compete obligations under the agreement are discharged.” 6

   CytImmune Scis., Inc. v. Paciotti, No. 16-1010, 2016 WL 3218726, at *3 (D. Md. June 10, 2016)

   (quotation marks omitted) (citing Maryland caselaw). A party has the right to rescind a contract

   only upon the other parties’ material breach; “rescission will not be granted for casual or

   unimportant breaches, but only for a substantial breach tending to defeat the object of the contract.”

   Maslow v. Vanguri, 896 A.2d 408, 423 (Md. Ct. Spec. App. 2006) (quotation marks omitted).

   “What constitutes a ‘material breach’ of an employment contract is not subject to a mathematically

   precise definition but rather varies with the nature of the particular employment.” CytImmune

   Scis., 2016 WL 3218726, at *3 (alteration and quotation marks omitted). “Whether a breach is

   considered material is a question of fact, unless the question is so clear that a decision can properly




   6
    Plaintiff does not contest that the Agreement was a part of his employment agreement. It is not clear that an
   employer’s material breach would discharge not only the former employee’s obligation not to compete, but also an
   obligation such as that under Paragraph 1.C of the Agreement to return the employer’s material and information. The
   parties have not argued or briefed that issue to the Court. In the absence of such briefing, the Court proceeds on a
   premise that a material breach of Defendant’s employment agreement theoretically could discharge his obligation to
   comply with the Agreement entirely. Either party may raise this issue at trial but shall support its argument with legal
   authority.
                                                             18
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 19 of 32




   be given only one way, and in such a case the court may properly decide the matter as if it were a

   question of law.” Publish Am., LLP v. Stern, 84 A.3d 237, 249 (Md. Ct. Spec. App. 2010). 7

            Defendant maintains that Plaintiff breached his employment agreement in two ways: first

   by failing to pay his salary and expense reimbursements in a timely manner, and second by failing

   to pay him earned bonuses. The Court addresses each in turn.

            1. Failure to Timely Pay Salary and Expense Reimbursements

            It is undisputed that Defendant’s salary and reimbursements of his out-of-pocket expenses

   were to be paid on a bi-weekly basis. DE 166-5; DE 166-7. It is undisputed that, at least on

   occasion, these payments were late. DE 57 at 45, 136. It is undisputed that, at least on occasion

   when payments were going to be late, Saville contacted Defendant, and Defendant was flexible

   about the situation and accepted the late payment. DE 166-10 at 15-16; DE 57 at 90, 178. And it

   is undisputed that Defendant eventually received the salary and reimbursements he was owed.

   DE 57 at 29, 89-90, 136.

            The parties dispute how often payments were late, and they cite no evidence to indicate

   how late the payments were. In addition, there is evidence that Defendant understood the need for

   Plaintiff to make late payments, said that it was okay, and never complained. DE 166-10 at 16;

   DE 57 at 32-33, 130, 178-79. On this record, the Court cannot conclude as a matter of law that

   Plaintiff materially breached Defendant’s employment agreement by failing to make every salary




   7
    Florida law provides similarly. See, e.g., Bradley v. Health Coal., Inc., 687 So. 2d 329, 333 (Fla. 3d Dist. Ct. App.
   1997) (explaining that an employer’s material breach of an employment agreement discharges an employee’s
   obligations under a noncompete covenant); Covelli Fam., L.P. v. ABG5, L.L.C., 977 So. 2d 749, 752 (Fla. 4th Dist.
   Ct. App. 2008) (“The issue of whether an alleged breach is vital or material is reviewed as a question of fact. To
   constitute a vital or material breach, a party’s nonperformance must go to the essence of the contract.” (citations and
   quotation marks omitted)).
                                                            19
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 20 of 32




   and expense reimbursement payment on time. There is a genuine issue for trial as to whether the

   late payments constituted a material breach of the employment agreement.

          2. Failure to Pay Bonuses

          Defendant maintains that Plaintiff failed to pay him earned bonuses and that these bonuses

   have not been paid to this day. Although he admits that he initially was a participant in Plaintiff’s

   “Discretionary Project Bonus” Program, Defendant asserts that in 2018 Kerridge approved an

   arrangement whereby his bonuses were mandatory and were to consist of 2.5% of each project’s

   revenue. See DE 166 ¶ 8; DE 166-7. As support for the existence of this mandatory bonus

   arrangement, Defendant cites, among other evidence, his own deposition testimony, Peacock’s

   deposition testimony, and an email from Saville dated September 23, 2019, stating, “Prior bonuses

   that you are owed are approved. Rather than wasting both of our time on calculating, I propose

   putting that amount at $70,000.” DE 166-10 at 19-24; DE 166-13 at 3-6; DE 166-17.

          Plaintiff argues that the September 23rd email was part of negotiations to prevent

   Defendant from resigning from his employment and that, because he did resign two days later, no

   agreement was reached and no bonuses were owed. Plaintiff further argues that, other than the

   September 23rd email, Defendant has no written evidence to support his assertion that he was

   owed any bonuses. Plaintiff maintains that Defendant’s testimony on this issue is self-serving and

   entitled to no weight and that testimony and written evidence confirms that payment of bonuses

   was always a discretionary decision made by Kerridge.

          The parties have presented conflicting evidence as to the nature of Defendant’s bonuses

   that creates a genuine issue for trial. Kerridge and Saville stated in declarations that payment of

   Defendant’s bonuses was always discretionary; Defendant and Peacock testified that Kerridge


                                                    20
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 21 of 32




   approved a mandatory bonus arrangement. 8 DE 124-3 ¶¶ 13-15; DE 124-9 ¶¶ 3-7, 11-12;

   DE 166-10 at 19-24; DE 166-13 at 3-6. The September 23rd email indicates that some amount in

   “[p]rior bonuses” had been “approved” and was “owed.” DE 166-17. The email does not, at least

   explicitly, condition payment of the bonuses on the continuation of Defendant’s employment.

   Plaintiff contends that its position that bonuses were always discretionary is supported by emails

   from Peacock to Kerridge in 2018 and 2019 in which Peacock made “bonus recommendations” to

   Kerridge. See DE 124 ¶¶ 82-83; DE 124-23; DE 124-24. However (1) the copies of those emails

   filed on the docket are so heavily redacted that the Court cannot ascertain which emails pertain to

   Defendant, and in any event (2) it is for a jury to determine whether these emails can be reconciled

   with the testimony that Defendant’s bonuses were mandatory or, if the evidence conflicts, which

   evidence to discredit. There is a genuine issue for trial as to whether Defendant’s bonuses were

   discretionary or mandatory.

            Defendant contends further that, even if it is accepted that his bonuses were discretionary,

   Kerridge approved at minimum $10,000 in discretionary bonuses that remain unpaid. Defendant

   cites Saville’s deposition testimony to support this proposition. DE 166-4 at 78-80. For its part,

   Plaintiff cites Kerridge’s testimony from the preliminary injunction hearing, where he asserted that


   8
     Plaintiff asserts that the Court can, at this summary judgment stage, discredit Defendant’s testimony, citing as
   authority Schultz v. American Airlines, Inc. See 449 F. Supp. 3d 1301, 1311 (S.D. Fla. 2020) (“And, while a plaintiff’s
   testimony may not ordinarily be discounted at summary judgment, the Court may disregard self-serving testimony
   that is ‘blatantly contradicted by the record, blatantly inconsistent, or incredible as a matter of law, meaning that it
   relates to facts that could not have possibly been observed.’” (quoting Feliciano v. City of Miami Beach, 707 F.3d
   1244, 1253 (11th Cir. 2013))), aff’d, No. 20-10449, 2021 WL 3483283 (11th Cir. Aug. 9, 2021). The Court cannot
   discredit Defendant’s testimony about his mandatory bonus arrangement, as the Court does not construe the record as
   “blatantly” contradicting his position and his position is supported by not only his own testimony, but Peacock’s
   testimony as well. Plaintiff further asserts that Peacock’s testimony contains inadmissible hearsay about what
   Kerridge told him. Upon the Court’s review of the relevant pages of the deposition transcript, Peacock did not testify
   as to the actual out-of-court statements that Kerridge made, but rather simply testified that Kerridge approved the
   mandatory bonus arrangement and the terms of the arrangement. See DE 166-13 at 3-6. To the extent that Plaintiff
   believes during trial that Defendant is attempting to admit inadmissible hearsay evidence, Plaintiff may make an
   appropriate objection.
                                                             21
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 22 of 32




   the $10,000 bonus was conditioned on Defendant’s continued employment and was not owed

   when he resigned from his employment. DE 57 at 50-51. It is for the jury to resolve a conflict in

   the evidence. There is a genuine issue for trial as to whether any nonpayment of bonuses

   constituted a material breach of Defendant’s employment agreement. Due to the genuine issues

   of trial that the Court has identified, summary judgment is inappropriate for either party on

   Count 2.

   III. Count 3: Breach of Contract (Damages)

          Plaintiff premises Count 3 on Defendant’s alleged breaches of Paragraphs 2.A and 2.B of

   the Agreement.

      A. Paragraph 2.A of the Agreement

          Paragraph 2.A of the Agreement provides:




          The parties dispute whether there is evidence that Defendant, during his employment or

   the year following the termination of his employment, solicited or sold consulting services on his

   own behalf to any company that he had solicited or provided consulting services to on Plaintiff’s

   behalf. Plaintiff argues that Defendant provided consulting services to Saucito during the final

   year of his employment; that he met with the President and Chief Operating Officer of Saucito’s

   owner, Fresnillo, PLC (“Fresnillo”), less than two weeks before resigning; that Fresnillo cancelled

   the contract for the Saucito project on the same day that Defendant resigned; and that Defendant

   continued to provide consulting services to Saucito after immediately after resigning. Plaintiff
                                                 22
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 23 of 32




   cites evidence supporting each of these assertions. See DE 57 at 40, 87-88, 145; DE 124-3 ¶ 4.

   Plaintiff further argues that a company partially owned by Defendant, Minjares Soule Consultores

   de Negocios S.C. (“MSC”), sent invoices to Saucito between October 2019 and January 2020; and

   that a company that partially owns Fresnillo, Industrias Penoles S.A.B. de C.V. (“Penoles”), paid

   MSC millions in Mexican pesos between November 2019 and April 2020. Plaintiff also cites

   evidence supporting each of these assertions. See DE 124-1 at 1-3, 5-6; DE 124-3 ¶¶ 8, 19;

   DE 124-14 at 7.

              Defendant contends that this evidence does not demonstrate that he solicited Saucito as a

   client. He maintains that Peacock solicited Saucito, that Saucito was SPG’s client, and that MSC

   merely served as SPG’s billing agent and transmitted moneys received from Penoles, minus a

   commission, to SPG. 9 DE 166 ¶¶ 44-47, 64-65. A jury could believe Defendant. However, based

   on Plaintiff’s evidence described above, a jury alternatively could find that Defendant solicited

   Saucito as a client either for his own behalf or for SPG. See Chapman, 861 F.2d at 1518-19 (stating

   that circumstantial evidence and the reasonable inferences drawn therefrom may create a genuine

   issue of material fact). There is a genuine issue for trial as to whether Defendant breached

   Paragraph 2.A of the Agreement.

         B. Paragraph 2.B of the Agreement

              Paragraph 2.B of the Agreement provides:




   9
       Defendant cites no financial records showing any moneys transmitted from MSC to SPG.
                                                           23
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 24 of 32




              Defendant does not dispute that, with respect to at least one of the clients at issue in this

   litigation (Saucito), he provided consulting services during the final year of his employment and

   provided consulting services during the year following the termination of his employment. But he

   maintains that Saucito was not a “client of Highland” for the purpose of applying Paragraph 2.B.

   See DE 169 ¶ 50. However, it is undisputed that, “In February of 2019, Highland entered into a

   contract in the amount of $115,000.00 for the Discovery & Design at Saucito.” 10 DE 124 ¶ 27;

   DE 169 ¶ 27. The evidence provided to support that proposition is an unsigned proposal addressed

   to a Fresnillo employee (a proposal that, based on the lack of a dispute on this issue, the Court will

   assume was accepted) for “a goal-driven, outcomes-focused partnership between The Highland

   Group and Saucito . . . to complete an operational Diagnostic of mine operations and related areas.”

   DE 124-6. Even if the Discovery & Design contract was signed by Saucito’s parent company

   Fresnillo (not Saucito itself), and even though the Agreement does not define the phrase “any client

   of Highland,” a reasonable person would construe that phrase as including companies such as

   Saucito under such an arrangement as this. See Dennis, 890 A.2d at 747 (“A court construing an

   agreement . . . must first determine from the language of the agreement itself what a reasonable

   person in the position of the parties would have meant at the time it was effectuated.” (quotation

   omitted)).

              Moreover, as used in the Agreement, the term “Highland” means “The Highland Group or

   any of its affiliates.” DE 124-30 at 1. Subsequent to the Discovery & Design phase of the project,

   Saucito entered into a contract with HCG Advisors Mexico for additional services. DE 166-19.

   Kerridge is an owner of not just Plaintiff, but also The Plaza Group, Inc., which in turn is an owner



   10
        “Discovery & Design” is Plaintiff’s trademarked phrase for the “diagnostic phase” of a project. DE 124 ¶ 9.
                                                              24
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 25 of 32




   of several companies that include HCG Advisors Mexico. See DE 60 at 2. HCG Advisors Mexico,

   rather than Plaintiff, entered into this second contract with Saucito due to tax and regulatory

   requirements in Mexico. DE 166 ¶ 101; DE 57 at 80-81. Defendant disputes whether HCG

   Advisors Mexico is an “affiliate” of Plaintiff, and the Agreement does not define that term,

   however a reasonable person would construe the term as including HCG Advisors Mexico and

   would construe Saucito as a “client of Highland” under such an arrangement at this. See Dennis,

   890 A.2d at 747.

          Defendant makes no further argument to show that his provision of consulting services to

   Saucito during the year following the termination of his employment with Plaintiff was not a

   breach of Paragraph 2.B of the Agreement. He instead asserts that, even if he breached the

   Agreement, Plaintiff cannot show that he caused Plaintiff any damages and cannot prove damages

   to any reasonable certainty. Defendant contends that Saucito has not attributed the cancellation of

   its contract with Plaintiff to any of his actions and that the cancellation could have been due to the

   fact that key employees for the Saucito project, including Defendant and Peacock, were leaving

   Plaintiff’s employment due to its treatment of its employees. “In a breach of contract action, upon

   proof of liability, the non-breaching party may recover damages for 1) the losses proximately

   caused by the breach, 2) that were reasonably foreseeable, and 3) that have been proven with

   reasonable certainty.” Hoang v. Hewitt Ave. Assocs., LLC, 936 A.2d 915, 934-35 (Md. Ct. Spec.

   App. 2007) (defining “proximate cause” as “losses that actually resulted from the breach” and

   “reasonable certainty” as “the likelihood of the damages being incurred as a consequence of the

   breach, and their probable amount”).




                                                    25
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 26 of 32




           As described above, Plaintiff has presented evidence from which a jury could find that

   Defendant solicited Saucito as a client for his own behalf. At trial, Defendant may present contrary

   evidence to show that Saucito’s cancellation of the contract for the Saucito project was due to

   factors other than his actions. Also as described above, Plaintiff has presented evidence from

   which a jury could find that Defendant, through his company MSC, received millions of Mexican

   pesos for his work with Saucito. Defendant may present evidence at trial to show that he did not

   derive any fees from Plaintiff’s clients as a result of his purported beach of the Agreement and that

   damages should not be awarded under Paragraph 2.D of the Agreement. There are genuine issues

   for trial on the element of causation and on the measure of damages.

        C. Defendant’s Defenses

           Defendant next contends that, even if there is evidence that he breached Paragraphs 2.A

   and 2.B of the Agreement, he has defenses that excuse his breach, such that he is entitled to

   summary judgment. 11

           1. Plaintiff’s Breach of the Employment Agreement

           As the Court has already discussed, Defendant argues that his obligation to comply with

   the Agreement was discharged when Plaintiff materially breached his employment agreement by

   failing to pay his salary and expense reimbursements in a timely manner and by failing to pay him

   earned bonuses. For the reasons given above, there are genuine issues for trial on this defense.




   11
     In prior motion briefing, Defendant asserted as an additional defense that Paragraphs 2.A and 2.B of the Agreement
   are overbroad and therefore unenforceable under Maryland law. Defendant does not pursue this argument in the
   instant summary judgment briefing, and therefore the Court does not address it.
                                                           26
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 27 of 32




           2. Enforceability of Paragraph 2.D of the Agreement

           Paragraph 2.D of the Agreement provides:




           Defendant asserts that Paragraph 2.D is unenforceable for two reasons. First, he maintains

   that the requirement of a 50% fee reimbursement in liquidated damages is an unenforceable penalty

   because it is untied to any reasonable measure of damages that Plaintiff would sustain as a result

   of a breach of the Agreement. Contracting parties may agree to a specific sum for liquidated

   damages, in lieu of compensatory damages, where the damages resulting from a breach of the

   contract would be indeterminable or otherwise difficult to prove. 12 Williard Packaging Co. v.

   Javier, 899 A.2d 940, 947-49 (Md. Ct. Spec. App. 2006). Liquidated damages must be in an

   amount reasonably anticipated to compensate for the damages of a breach and may not be a

   penalty. Bd. of Educ. of Talbot Cnty. v. Heister, 896 A.2d 342, 352 (Md. 2006).

           Defendant contends that Plaintiff typically attempts to achieve a 15% net profit on client

   projects, citing Saville’s deposition testimony as support. DE 166 ¶ 91; DE 166-4 at 160.

   Defendant maintains that the 50% fee reimbursement provided for under Paragraph 2.D therefore

   results in a windfall to Plaintiff and is an unenforceable penalty, rather than a reasonable

   anticipation of damages. Plaintiff in turn cites Kerridge’s declaration in which he asserts that the

   50% fee reimbursement is appropriate because it approximates Plaintiff’s contribution margin after


   12
     Plaintiff does not contest Defendant’s description of the 50% fee reimbursement as providing for liquidated
   damages.
                                                        27
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 28 of 32




   certain costs and commissions are deducted from gross revenue. DE 124-9 ¶ 13. Genuine issues

   of fact exist as to whether and which costs are deducted from the 50% fee reimbursement and how

   much of the reimbursement results in profit to Plaintiff. On this record, the Court cannot determine

   as a matter of law that the damages provided for under Paragraph 2.D are an unenforceable penalty

   rather than an amount that would reasonably compensate Plaintiff for a breach of the Agreement.

          Second, Defendant maintains that Paragraph 2.D is unenforceable because damages “are

   determined as a percentage of fees derived from Highland clients by anyone—not just [him].”

   DE 167 at 18. The paragraph provides that “the Employee agrees . . . to a reimbursement of fifty

   percent (50%) of any fees derived from Highland clients.” Defendant provides no legal authority

   for his interpretation of this language as requiring him to reimburse fees that anyone else derived

   from Plaintiff’s clients. Defendant does not argue that a reasonable person would construe the

   language in such a manner. See Dennis, 890 A.2d at 747 (“A court construing an agreement . . .

   must first determine from the language of the agreement itself what a reasonable person in the

   position of the parties would have meant at the time it was effectuated.” (quotation omitted)). In

   the absence of proper briefing on this issue with supporting authority, the Court cannot conclude

   that Defendant’s own interpretation of Paragraph 2.D renders it unenforceable. As explained

   above, Plaintiff has presented evidence from which a jury could find that Defendant derived fees

   from Plaintiff’s clients, such as moneys paid through his company MSC for work with Saucito.

   Due to the genuine issues for trial that the Court has identified, summary judgment is inappropriate

   for either party on Count 3.




                                                   28
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 29 of 32




   IV: Counterclaim: Breach of Contract

           Defendant premises his counterclaim on Plaintiff’s alleged breach of his employment

   agreement by failing to pay him earned bonuses. As already discussed, there are genuine issues

   for trial as to whether Defendant had a mandatory or discretionary bonus arrangement and whether,

   even if the arrangement was discretionary, he is nevertheless owed bonuses.

           Plaintiff maintains that, to the extent it is Defendant’s position that the parties agreed that

   bonuses would be mandatory, he cannot prevail on his counterclaim because that agreement was

   not put into writing, he claims bonuses extending over the course of more than one year, and the

   statute of frauds therefore bars the counterclaim. The parties dispute whether Maryland law or

   Florida law should apply in evaluating the counterclaim. The Court’s conclusion as to Plaintiff’s

   statute-of-frauds argument is the same regardless of which state’s law applies. Under the law of

   both states, the statute of frauds requires a writing only if the contract at issue cannot be performed

   within one year. A contract of an indefinite term does not fall within the statute of frauds unless

   it is impossible to perform the contract within one year. See, e.g., Griffith v. One Inv. Plaza

   Assocs., 488 A.2d 182, 184 (Md. Ct. Spec. App. 1985) (“[T]here are two sets of circumstances

   under which the one-year provision of the Statute of Frauds will bar a claim. One occurs when

   the parties expressly and specifically agreed that their oral contracts were not to be performed

   within one year. The other occurs when it is impossible by the terms of the contract for it to be

   performed fully within one year.” (citation and quotation marks omitted)); Chesapeake Fin. Corp.

   v. Laird, 425 A.2d 1348, 1351 (Md. 1981) (“The statute [of frauds] will not apply where the

   contract can, by any possibility, be fulfilled or completed in the space of a year, although the parties

   may have intended its operation should extend through a much longer period.” (quotation marks


                                                     29
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 30 of 32




   omitted)); Browning v. Poirier, 165 So. 3d 663, 666 (Fla. 2015) (“[J]udging from the time the oral

   contract of indefinite duration is made, if the contract’s full performance is possible within one

   year from the inception of the contract, then it falls outside the statute of frauds.”); Cabanas v.

   Womack & Bass, P.A., 706 So. 2d 68, 69 (Fla. 3d Dist. Ct. App. 1998) (“Contracts for employment

   which are terminable at will by either party for an indefinite period of duration do not fall under

   the statute of frauds.”).

           Plaintiff cites no evidence to indicate that any agreement for mandatory bonuses was for

   an express duration of more than one year. Plaintiff cites no evidence to indicate that it would

   have been impossible to perform an agreement for mandatory bonuses within one year. For

   example, Plaintiff has provided no evidence showing that Defendant’s employment was for a

   definite term in excess of one year, rather than at will, such that he necessarily would be owed

   bonuses over the course of more than one year. In the absence of such evidence, the Court cannot

   conclude that the statute of frauds bars Defendant’s counterclaim.

           Plaintiff further maintains that, to the extent it is Defendant’s position that the parties

   agreed that bonuses would be mandatory, there was no consideration for such an agreement.

   Defendant’s and Peacock’s deposition testimony reflects that Plaintiff committed to pay

   mandatory bonuses beginning in 2018 in exchange for Defendant committing to continue his

   employment when other key employees were leaving Plaintiff’s employment. DE 166-10 at

   21-22; DE 166-13 at 5. Plaintiff provides no explanation or authority to show why, if this

   testimony is accepted as true, the bonuses in exchange for Defendant’s continuation of his

   employment does not suffice as consideration for a mandatory bonus arrangement. The Court

   cannot conclude that a lack of consideration bars Defendant’s counterclaim. Due to the genuine


                                                   30
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 31 of 32




   issues for trial discussed above relating to Defendant’s bonus arrangement, summary judgment is

   inappropriate for either party on the counterclaim.

   V.     Extension of the Preliminary Injunction

          The Court’s preliminary injunction prohibited Defendant, for a period of 12 months

   following the termination of his employment, from rendering professional consulting services for

   any client of Plaintiff for which he performed any services during any part of the year immediately

   preceding the termination of employment. DE 60 at 16. This 12-month period enforced the period

   provided for in Paragraph 2.B of the Agreement:




          Plaintiff now seeks a six-month extension of this period, stating that it “received only six

   months (during a pandemic), rather than a full year as provided in the Agreement.” DE 125 at

   19-20. Presumably by this Plaintiff means that it does not believe it received the benefit of a year

   of the preliminary injunction due to business interruptions caused by the COVID-19 pandemic.

   Plaintiff provides no legal authority to support its request. Plaintiff provides no legal authority to

   support the proposition that interruptions caused by the pandemic, or interruptions for any other

   reason, justify an extension of the 12-month term in the Agreement. In the absence of supporting

   legal authority, Plaintiff’s request to extend the preliminary injunction for six months is denied.




                                                    31
Case 9:19-cv-81636-RLR Document 176 Entered on FLSD Docket 08/26/2021 Page 32 of 32




                                            V.   CONCLUSION

           For the foregoing reasons, Plaintiff’s Motion for Summary Judgment [DE 125] is DENIED

   and Defendant’s Amended Motion for Final Summary Judgment [DE 167] is DENIED.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 26th day of August,

   2021.



                                                        _______________________________
                                                        ROBIN L. ROSENBERG
   Copies furnished to: Counsel of Record               UNITED STATES DISTRICT JUDGE




                                                   32
